Citation Nr: 0004591	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for aggravation of sinusitis as a result 
of VA treatment in 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  The Board remanded this 
case back to the RO for additional development in August 1997 
and February 1999.  The requested development has been 
accomplished, and the case has since been returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not incur additional disability, to 
include a permanent worsening of his underlying sinusitis, as 
a result of any aspect of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for aggravation of sinusitis as a result of 
VA treatment in 1991 have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

In this case, the veteran has asserted in the testimony from 
his July 1996 VA hearing and in numerous lay statements that 
his underlying sinus problems were exacerbated as a result of 
VA treatment.  Specifically, he has testified that VA sinus 
surgery from 1991 and prolonged treatment with Vancenase, a 
nasal spray, aggravated this disability.

The Board observes that the veteran was hospitalized at a VA 
facility from June to July in 1991 with complaints of 
intermittent purulent nasal discharge, headaches, fever up to 
101 degrees, and fullness of the sinuses.  Treatment with 
Unasyn, an intravenous antibiotic, was noted to have not 
resulted in any improvement.   Subsequently, in August 1991, 
the veteran underwent bilateral total ethmoidectomies with 
middle meatus, maxillary sinus antrostomies at a VA medical 
center.  This operation was noted to have resulted in no 
intraoperative complications.  

Post-surgical VA treatment records suggest short-term 
improvement in the veteran's symptoms.  An August 1991 
treatment record indicates that the veteran's airway was good 
postoperatively and that improved symptoms were expected.  A 
November 1991 record reflects that the veteran's headaches 
had resolved after surgery, and he denied any further sinus 
problems.  Also, a January 1993 hospital report indicates 
that a computerized tomography (CT) scan of the sinuses 
revealed no evidence of sinus mucosal disease.

A VA hospital report, dated in May 1993, indicates that the 
veteran underwent functional endoscopic sinus surgery in 
1979, 1983 (prior to the treatment in question), and 1991, 
and was still being treated with Vancenase.  A CT scan 
revealed very minimal maxillary disease.  This report further 
indicates that the veteran appeared to have nasal and sinus 
lining disease, and he was recommended to stop smoking and to 
use allergy control along with nasal irrigation in lieu of 
any further sinus surgery.

A subsequent VA treatment record, dated in February 1994, 
indicates that the veteran had been using Vancenase for four 
years and that this nose spray had caused suppressed immune 
functions in the face and erosion of the mucosa.  

In a May 1994 treatment record, Dr. S. G. Harner of the Mayo 
Clinic in Rochester, Minnesota noted that the veteran had 
undergone several surgical procedures that had failed to cure 
his chronic sinusitis.  In rendering an impression, Dr. 
Harner noted that the veteran's sinus problem was partially 
mucosal and partially secondary to "the changes from his 
surgery."  Dr. Harner felt that additional surgery would be 
unsuccessful and would probably cause more difficulty than it 
would solve.  However, Dr. Harner recommended the further use 
of Vancenase.  A diagnosis of "[c]hronic sinusitis postop 
sinus surgery" was rendered.

This case was referred to a VA otolaryngologist in December 
1995.  This doctor reviewed the veteran's medical history and 
noted that he had an allergy to multiple environmental 
agents, as well as a history of chronic recurrent sinusitis 
which had not been cured by prior surgical procedures.  Also, 
the doctor indicated that multiple courses of oral and 
intravenous antibiotics, as well as therapy with nasal 
steroids, had failed to control the veteran's symptoms.  The 
doctor's impression was that the veteran's chronic recurrent 
sinusitis was secondary to his allergies.  The doctor also 
noted that more surgery would not resolve the veteran's sinus 
problem and that proper management of his allergies and 
cessation of smoking would be more beneficial.  Moreover, the 
doctor found absolutely no basis to conclude that nasal 
steroids (e.g., Vancenase) had in any way aggravated the 
veteran's sinusitis.  Rather, he found that treatment with 
Vancenase was appropriate in view of the allergic nature of 
sinus disease.

In a June 1997 statement, Patrick Stoy, M.D., noted that the 
veteran's allergy shots should be discontinued because, on 
account of his chronic sinusitis, there would be no further 
benefit from them.  Dr. Stoy characterized the veteran's 
sinusitis as severe.

Following the Board's August 1997 remand, the veteran 
underwent a VA ear, nose, and throat examination in March 
1998.  The doctor who conducted this examination indicated 
that he had reviewed the evidence in the veteran's claims 
file and noted that the veteran had endoscopic sinus 
surgeries in 1987, 1989, and 1991.  The examination confirmed 
that the veteran had chronic sinusitis.  The examiner noted 
that he could not adequately determine whether the veteran's 
1991 sinus surgery was the cause of his persistent sinus 
infection, as the presence of allergies and the veteran's 
continued smoking were "[a]t least as likely as a continuing 
etiology in his sinusitis."  However, the examiner indicated 
that he did not believe that the use of Vancenase spray for 
four years after the veteran's sinus surgery caused 
irreversible damage to his sinus mucosa.  The examiner's 
rationale was that while this spray, which is used to 
stabilize the nasal mucosa, could cause temporary ulcerations 
in the nasal mucosa, such ulcerations resolve quickly after 
use of the spray is discontinued.  Overall, the examiner 
found that "a large portion" of the veteran's problems were 
due to chronic allergic rhinitis, his smoking, and, possibly, 
the effect of his insulin-dependent diabetes mellitus on his 
immunologic status.

In a February 1999 treatment record, Dr. Stoy indicated that 
the veteran's allergies were not a significant factor in 
regard to his chronic sinusitis.

Subsequent to the Board's February 1999 remand, the veteran's 
claims file was again referred to the doctor who conducted 
the April 1998 VA examination for the purpose of procuring an 
additional opinion regarding any aggravation of the veteran's 
sinusitis.  In June 1999, the doctor again reviewed the 
pertinent medical evidence and found that, while there had 
been some fluctuation in the severity of the veteran's sinus 
disease following the 1991 sinus surgery, there was not much 
evidence of inflammation of the sinuses immediately following 
the surgery.  Rather, the veteran's sinus disease was in "a 
fairly severe state" prior to the surgery and did not appear 
to be any worse following the surgery.  Again, the doctor 
noted the veteran's history of smoking.  In conclusion, the 
doctor found that, despite the veteran's complaints of, and 
treatment for, ongoing sinus problems, there was no 
additional sinus disability as a result of the 1991 
functional endoscopic sinus surgery.

In reviewing the evidence in this case, the Board observes 
that a February 1994 VA treatment record suggests additional 
disability as a result of use of Vancenase nose spray, while 
a May 1994 treatment record from the Mayo Clinic indicates 
sinus problems that were partially due the veteran's prior 
sinus surgery.  However, is no indication that either 
physician had an opportunity to review the relevant medical 
evidence contained in the veteran's claims file.

By contrast, the VA doctor who examined the veteran in April 
1998 had an opportunity to review the veteran's entire claims 
file.  In the report of the April 1998 examination, this 
doctor indicated that Vancenase nose spray would not have 
caused additional disability, as it has not would not have 
produced side effects more serious than acute ulcerations.  
In the June 1999 report, this doctor addressed the issue of 
whether the 1991 surgery itself would have resulted in 
aggravation of the veteran's sinusitis.  In this report, the 
doctor found that, as the veteran had severe sinusitis before 
the surgery and because this sinusitis was not shown to have 
worsened immediately following the surgery, the alleged 
aggravation did not, in fact, occur.

As the claims file includes both supporting and negative 
evidence in regard to the veteran's claim, the Board has 
considered the relative probative weight of such evidence in 
rendering a determination on this claim.  Given the more 
thorough analysis contained in the April 1998 and June 1999 
VA reports, as well as the fact that the examiner who 
provided the opinions in both reports reviewed the veteran's 
claims file, the Board finds the April 1998 and June 1999 
reports to be of greater probative value than the medical 
evidence cited by the veteran in support of his claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board notes that this case has been 
remanded on two occasions for the specific purpose of 
obtaining opinions from a specialist regarding the question 
of whether the veteran has additional disability as the 
result of the treatment in question and both opinions go 
against the veteran's claim.  While VA's treatment may not 
have been successful in resulting in any lasting overall 
improvement in the veteran's sinus condition, the question 
here is whether there is additional disability.  It is clear 
from the record that he has had chronic recurring problems 
for a number of years, prior to and after the treatment 
beginning in 1991, and the preponderance of the competent 
evidence shows that he does not have additional sinus 
disability as the result of VA treatment.

The only other evidence of record supporting the veteran's 
claim is his lay opinion, described above, and the lay 
opinion of an acquaintance who submitted a statement in June 
1997 in support of the veteran's contentions.  However, the 
Board would point out that the veteran and the noted 
acquaintance have not been shown to possess the requisite 
medical expertise needed to render a competent opinion 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").  The Board therefore finds this lay evidence to 
be of markedly less probative value than the VA medical 
reports described above.  See Hayes v. Brown, supra.

Overall, the Board has considered all of the evidence of 
record but finds that the preponderance of this evidence does 
not support the veteran's assertion that he incurred 
additional disability, to include a permanent worsening of 
his underlying sinusitis, as a result of VA treatment.  
Therefore, his claim for compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) must be denied.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 
1991).  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1999).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for aggravation of sinusitis as a result 
of VA treatment in 1991 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

